Name: Commission Delegated Regulation (EU) 2015/1342 of 22 April 2015 amending the methodology for the classification of products by activity given in Annex A to Regulation (EU) No 549/2013 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: economic analysis;  documentation;  national accounts;  consumption
 Date Published: nan

 4.8.2015 EN Official Journal of the European Union L 207/35 COMMISSION DELEGATED REGULATION (EU) 2015/1342 of 22 April 2015 amending the methodology for the classification of products by activity given in Annex A to Regulation (EU) No 549/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European System of national and regional accounts in the European Union (1), and in particular Article 2(2) thereof, Whereas: (1) The European system of accounts set up by Regulation (EU) No 549/2013 (ESA 2010) is a system of national and regional accounts designed to meet the requirements of the Unions economic, social and regional policy. (2) The Annex to Regulation (EC) No 451/2008 of the European Parliament and of the Council (2), which provides for a classification of products by activity (CPA), was adopted to reflect the Union's requirements in the area of statistics. It was replaced by Commission Regulation (EU) No 1209/2014 (3). (3) The references made to the classification of products by activity (CPA) in the European system of accounts (ESA 2010) should be in line with the new classification established by Commission Regulation (EU) No 1209/2014. (4) Regulation (EU) No 549/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex A to Regulation (EU) No 549/2013 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 174, 26.6.2013, p. 1. (2) Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (OJ L 145, 4.6.2008, p. 65). (3) Commission Regulation (EU) No 1209/2014 of 29 October 2014 amending Regulation (EC) No 451/2008 of the European Parliament and of the Council establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (OJ L 336, 22.11.2014, p. 1). ANNEX Annex A to Regulation (EC) No 549/2013 is amended as follows: 1. The terms CPA Rev. 2 and CPA 2008 are replaced by the following: CPA. 2. In Annex 7.1, the term Groups 261: electronic equipment and boards is replaced by the following: Groups 261: electronic components and boards. 3. Chapter 23 is amended as follows: (a) In Table P*3 the paragraph Mining and quarrying; manufactured products; electricity, gas, water and waste management; constructions and construction work is replaced by the following paragraph: Mining and quarrying; manufactured products; electricity, gas, steam and air conditioning; water supply, sewerage, waste management and remediation services; constructions and construction works. (b) Table P*10 is amended as follows: (i) Mining and quarrying; manufactured products; electricity, gas, water and waste management is replaced by the following: Mining and quarrying; manufactured products; electricity, gas, steam and air conditioning; water supply, sewerage, waste management and remediation services; (ii) Constructions and construction work is replaced by Constructions and construction works; (iii) Wholesale and retail trade services; repair of motor vehicles and motorcycles services; transportation and storage services; accommodation and food services is replaced by the following: Wholesale and retail trade services; repair services of motor vehicles and motorcycles; transportation and storage services; accommodation and food services; (iv) administrative and support service services is replaced by the following: administrative and support services; (v) Public administration and defence services; compulsory social security services; education; human health and social work services is replaced by the following; Public administration and defence services; compulsory social security services; education services; human health and social work services; (vi) Arts, entertainment and recreation services, repair of household goods and other services is replaced by the following: Arts, entertainment and recreation services; other services; services of households as employers; undifferentiated goods and services produced by households for own use; services provided by extraterritorial organisations and bodies. (c) Table P*38 is amended as follows: (i) Textiles, wearing apparel and leather products is replaced by the following: Textiles, wearing apparel and leather and related products; (ii) Wood and paper products, and printing services is replaced by the following Wood and paper products, and printing and recording services; (iii) management consultancy services is replaced by the following: management consulting services; (iv) Rubber and plastics products is replaced by the following: Rubber and plastic products; (d) Table P*64 is amended as follows: (i) materials recovery is replaced by the following: materials recovery services; (ii) Architecture and engineering services is replaced by the following Architectural and engineering services; (e) In Table P*88 Rubber and plastics products is replaced by the following: Rubber and plastic products.